IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,040


EX PARTE ALEX DAVILA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 96-0461-A IN THE 22ND JUDICIAL DISTRICT COURT

FROM HAYS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of tampering with
a governmental record and sentenced to twelve years' imprisonment. 
	On November 26, 2008, this Court filed and set the case for submission, and ordered the
parties to brief the issue of whether a releasee who has never been convicted of a "reportable
offense," but who has had unresolved charges for an offense with a sexual component, and who had
the opportunity to dispute the unresolved charges but failed to do so may be required to comply with
sex offender conditions of mandatory supervision.  On January 16, 2009, this Court granted the
parties an extension of time for filing briefs, extending that time until March 20, 2009.  
	On March 5, 2009, this Court received Applicant's motion to dismiss the writ, based on the
fact that Applicant was released from prison on May 15, 2007, without being subject to the condition
of release of which he complained in this writ.  Because Applicant's ground for review is now moot,
his writ is hereby dismissed, and this Court's order for briefs is hereby withdrawn.
 


Delivered: March 18, 2009
Do not publish